In an action to recover damages for personal injuries, the defendants Starrett City, Inc. and Yakov Vishnevsky appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Carson, J.), entered June 11, 1997, as denied that branch of their motion which was to vacate their default in complying with a conditional order of preclusion, and *592precluded the defendant Yakov Vishnevsky from testifying at trial.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the appellants’ motion to vacate their default in complying with the prior conditional order of preclusion. The appellants did not offer a reasonable excuse for their default. Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.